PER CURIAM
ORDER
The Court having considered and granted the petition for writ of certiorari in the above captioned case, it is this 8th day of September, 1983
ORDERED, by the Court of Appeals of Maryland, that in light of the decision in Spence v. State, No. 52, September Term, 1982, decided on August 10, 1983, the judgment of the Court of Special Appeals be, and it is hereby, reversed and the case remanded to that court with instructions to remand the case to the Circuit Court for Baltimore County for a new trial; costs to be paid by the State of Maryland.